Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 30, 2017

                                        No. 04-17-00353-CV

                                        Sally MARTINEZ,
                                             Appellant

                                                  v.

                                 EP MAP PROPERTIES, LLC,
                                         Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2017CV01947
                         Honorable David J. Rodriguez, Judge Presiding

                                           ORDER
        The trial court’s judgment was signed on May 15, 2017, and appellant timely filed a
notice of appeal. The clerk’s record was filed on June 1, 2017. On August 11, 2017, the court
reporter filed a notification stating that no reporter’s record was made in this case. Appellant’s
brief was therefore due to be filed on September 11, 2017. On September 20, 2017, the clerk of
this court notified appellant that the appellant’s brief was late and that either the brief or a motion
for extension of time to file the brief should be filed on or before October 2, 2017. To date,
neither the appellant’s brief nor a motion for extension of time has been filed. See TEX. R. APP.
P. 10.5(b).

       It is therefore ORDERED that appellant show cause in writing within fifteen (15) days
from the date of this order why this appeal should not be dismissed for want of prosecution. See
TEX. R. APP. P. 38.8(a).

                                                       _________________________________
                                                       Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2017.

                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court